TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00688-CV


Kyle McCarrell, Appellant

v.

Chardonnay at Wells Branch Associates LP d/b/a Chardonnay at Wells Branch, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-10-007478, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

		Appellant Kyle McCarrell's brief was due on December 8, 2010.  On
January 11, 2011, this Court notified McCarrell that his brief was overdue and that a failure to
respond to the overdue notice by January 21, 2011 could result in the dismissal of this appeal for
want of prosecution.  To date, McCarrell has not filed a brief or otherwise responded to the overdue
notice.  Accordingly, we dismiss this appeal for want of prosecution.		

__________________________________________						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Prosecution
Filed:   March 11, 2011